department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number telephone number date date employer_identification_number u i l legend decedent revocable_trust foundation company irrevocable_trust executor trustee llc dear we have considered your ruling_request dated date as amended on date concerning the tax consequences under sec_4941 of the internal_revenue_code_of_1986 as amended hereafter i r c facts during life decedent formed company and at its inception received both voting and non voting units in company subsequently thereafter decedent formed irrevocable_trust and sold approximately of his interest in company and in exchange received a promissory note note note evidenced irrevocable trust's obligation to pay decedent principal and interest at regularly prescribed intervals as part of decedent's_estate planning decedent executed a will and formed revocable_trust the terms of the will provided that upon decedent's death the residue of decedent's_estate including note would pass to revocable_trust and thereafter the assets would be distributed to several beneficiaries including foundation accordingly at decedent's death the note became part of the residuary_estate and the obligor of note continued to be irrevocable_trust the executor trustee has represented that the current beneficiaries of irrevocable_trust are all family members of decedent and thus their combined beneficial_interest in irrevocable_trust is ------ -- --------- -- greater than because irrevocable_trust is the obligor of note and foundation will become the creditor of note the executor trustee has represented that an act of self-dealing under sec_4941 will result when note is transferred to foundation as such the executor trustee proposes to contribute note to a new entity llc for which the estate will receive voting and big_number non-voting units in llc simultaneously executor trustee in his individual capacity would contribute cash equal to of the value of llc in exchange for non-voting units in llc further executor trustee in his individual capacity would buy the voting units in llc from the estate for cash equal to a purchase_price determined by a qualified_appraisal in the end foundation would receive cash and big_number non-voting units of llc instead of note from the revocable_trust llc's amended operating at article section provides in essence that upon any default on the note llc shall immediately take all necessary actions to foreclose on and collect payment of the note from the borrower and or guarantor executor trustee will seek court approval from the probate_court regarding the sale of the note to llc and the sale of voting units to executor trustee you have represented that llc will engage in only passive investment activities and not in the operation of any business_enterprise and at least of its gross_income will be from passive investments including interest and dividends llc's operating_agreement allocates profits and losses in proportion to the number of units held by each member and all payments received on note will be distributed annually to members any amendment to llc's operating_agreement would require consent of all members and an unqualified opinion of counsel that such an amendment would not jeopardize any member's tax status ruling requested the exercise of the executor's power to contribute assets from the estate specifically the note to llc the receipt of consideration by the estate of voting and non-voting units in llc the subsequent sale of the voting units for cash equal to fair_market_value and distribution of such non-voting units and cash from the estate through the revocable_trust to foundation will satisfy the requirements for the exception to self-dealing described in sec_53 d -1 b and therefore will not constitute impermissible acts of self-dealing under sec_4941 llc's retention of the note receipt of payments on the note and distributions of such payments will not constitute acts of self-dealing pursuant to sec_53_4941_d_-1 and will not violate sec_4941 the foundation's ownership of non-voting units in llc will not constitute a violation of the prohibition against ownership of excess_business_holdings under sec_4943 law sec_170 provides that the term qualified_appraisal means with respect to any property an appraisal of such property which i ii is treated for purposes of this paragraph as a qualified_appraisal under regulations or other guidance prescribed by the secretary and is conducted by a qualified_appraiser in accordance with generally accepted appraisal standards and any regulations or other guidance prescribed under subclause i r c sec_170 e ii provides that the term qualified_appraiser means an individual who i has earned an appraisal designation from a recognized professional appraiser organization or has otherwise met minimum education and experience requirements set forth in regulations prescribed by the secretary regularly performs appraisals for which the individual receives compensation and ii ill meets such other requirements as may be prescribed by the secretary in regulations or other guidance sec_507 defines the term substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust subpart b iv of the same section also states that any person who is a substantial_contributor on any date shall remain a substantial_contributor for all subsequent periods sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation and imposes an additional tax if a foundation_manager participates in the self dealing sec_4941 defines the term self-dealing as any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 defines the term excess_business_holdings in reference to a private_foundation the amount of stock or other interest in any business_enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_4946 defines the term disqualified_person with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 defines the term foundation_manager to mean with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 for purposes of sec_4946 defines a family_member as including only a person's spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53 d -1 a provides that the term self-dealing means any direct or indirect transaction described in sec_53 d -2 the term self-dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction for example the bargain sale of property to a private_foundation is not a direct act of self-dealing if the seller becomes a disqualified_person only by reason of his becoming a substantial_contributor as a result of the bargain element of the sale sec_53 d -1 b states that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641 b -3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53 d -1 b provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of subparagraph of this paragraph and which is not described in sec_4946 f or g because persons described in sec_4946 a b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization sec_53 d -1 b states that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self dealing sec_53 d -2 list the following acts of self-dealing a sale_or_exchange of property b leases c loans d furnishing goods services or facilities e payment of compensation and f transfer or use of the income or assets of a private_foundation sec_53 d -2 c states that absent an exception the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing thus for example an act of self-dealing occurs where a third party purchases property and assumes a mortgage the mortgagee of which is a private_foundation and subsequently the third party transfers the property to a disqualified_person who either assumes liability under the mortgage or takes the property subject_to the mortgage similarly except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53 d -1 b an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note sec_53_4946-1 a defines disqualified persons with respect to a private_foundation as i all substantial contributors to the foundation as defined in sec_507 and the regulations thereunder ii all foundation managers of the foundation as defined in sec_4946 and paragraph f i of this section iii an owner of more than percent of a the total combined voting power of a corporation b the profits interest of a partnership c the beneficial_interest of a_trust or unincorporated enterprise which is during such ownership a substantial_contributor to the foundation as defined in sec_507 and the regulations thereunder iv a member_of_the_family as defined in sec_4946 and paragraph h of this section of any of the individuals described in subdivision i ii or iii of this subparagraph v a corporation of which more than percent of the total combined voting power is owned by persons described in subdivision i ii iii or iv of this subparagraph vi a partnership of which more than percent of the profits interest is owned by persons described in subdivision i ii iii or iv of this subparagraph and vii a_trust estate or unincorporated enterprise of which more than percent of the beneficial_interest is owned by persons described in subdivision i ii iii or iv of this subparagraph sec_53_4946-1 a provides that for subparagraphs iii c and vii of this paragraph the beneficial_interest in an unincorporated enterprise other than a_trust or estate includes any right to receive a portion of distributions from profits of such enterprise and if the portion of distributions is not fixed by an agreement among the participants any right to receive a portion of the assets if any upon liquidation of the enterprise except as a creditor or employee for purposes of this subparagraph a right to receive distributions of profits includes a right to receive any amount from such profits other than as a creditor or employee whether as a sum certain or as a portion of profits realized by the enterprise revrul_76_158 c b provides an example for the two control tests set forth in sec_53 d - b rationale sale of estate assets under the current structure of the revocable_trust when note is distributed to the foundation any payment of principal and interest on note made from irrevocable_trust to foundation will constitute an act of self-dealing pursuant to sec_4941 a sec_4946 defines a disqualified_person as an individual who is a substantial_contributor to the foundation a substantial contributor's family_member or an estate_trust or an unincorporated business_enterprise in which a substantial_contributor or family_member owns at least a percent beneficial_interest see also sec_53_4946-1 a sec_4946 defines a family_member as a person's spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_507 defines a substantial_contributor as any person who contributes more thandollar_figure to the private_foundation if such amount is more than percent of the total contributions to the foundation for that taxable_year here decedent is a disqualified_person as a substantial_contributor because decedent originally created and funded foundation executor trustee is also a disqualified_person to foundation as he is a family_member and also foundation_manager sec_4946 irrevocable_trust the obligor of note held by decedent's_estate is a disqualified_person because as per the representations made by executor trustee the current beneficiaries of irrevocable_trust are all family members of decedent and their combined beneficial_interest in irrevocable_trust is greater than sec_53 d - c states that a note transferred by a third party to a private_foundation in which the obligor is a disqualified_person is an act of self-dealing unless the note was received as part of the estate administration exception sec_53 d - b here revocable_trust or decedent's_estate is the third party irrevocable_trust is the disqualified obligor of the note note is part of decedent's_estate because of decedent's sale of stock in exchange for note from irrevocable_trust and not as a result of the estate administration exception therefore absent an exception foundation's receipt of note and any subsequent receipt of payments of principal and interest from irrevocable_trust to foundation will constitute acts of self-dealing under i r c sec_4941 to overcome this result the executor trustee proposes to exchange note for cash and non voting interest in llc and distribute the cash and non-voting interest to foundation the effect is that foundation will receive regular payments of principal and interest from llc on note as those payments are made to llc from irrevocable_trust the estate administration exception is available to exchange a self-dealing asset with a non-self-dealing asset provided all five prongs of the estate administration exception are satisfied sec_53 d - b the estate administration exception requires the following five prongs to be met i the executor of an estate has the power to sell the self-dealing asset ii the sale exchange transaction is approved by the probate_court iii the sale exchange transaction occurs before the estate is terminated iv the estate receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property and v the transaction results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up the first prong of the estate administration exception is met because under the terms of decedent's will the executor trustee has the power to sell transfer or convey publicly or privately for cash or credit all or any part of any real or personal_property sec_53 d - b i a decedent's will page paragraph b the second prong is met because executor trustee will seek court approval from the probate_court regarding the sale of note to llc and the sale of voting units to executor trustee sec_53 d - b ii the third prong is met because the sale of note to llc for all the voting and big_number non-voting units and subsequent sale of the voting units to executor trustee will be completed during the normal time required for administration of the estate and trust and such administration will not be unduly delayed sec_53 d - b iii the fourth prong is met because the estate will receive property with a value equal to the fair_market_value of foundation's interest in note foundation will receive non-voting units in llc and cash equal to the value of the voting units of llc instead of note the purchase_price of the voting units will be determined by a qualified_appraisal meeting the requirements of sec_170 e i ii and sec_53 d - b iv the fifth prong is met because the non-voting units in llc and cash are at least as liquid as the interest foundation would have received the non-voting units are backed by note all interest payments made on note will be distributed annually there are no sale or transfer restrictions on the non-voting units and the non-voting units cannot be changed or burdened because amendments to the operating_agreement of llc that require consent of all members and an opinion of counsel on the tax status of the proposed amendment furthermore llc's amended operating at article section provides in essence that upon any default on the note llc shall immediately take all necessary actions to foreclose on and collect payment of the note from the borrower and or guarantor which places foundation the same position as if it controlled the note directly therefore foundation receives an interest at least as liquid as the interest foundation would have received see sec_53 d - b v as such the executor trustee's power to sell estate assets for cash and non-voting interest in llc will satisfy the requirements of sec_53 d - b therefore the transaction will not constitute an impermissible act of self -dealing for purposes of sec_4941 a and d retention of note the term self-dealing as defined in sec_53 d -1 a means any direct or indirect transaction as described in sec_53_4941_d_-2 under sec_53 d -2 the following five specific acts of self-dealing are listed sale_or_exchange of property leases loans furnishing goods services or facilities and transfer use or benefit of the income or assets of a private_foundation executor trustee will transfer the note from the estate to llc pursuant to the estate administration exception under sec_53 d - b in exchange foundation which would have received the note will receive non-voting units and cash in llc equal to the value of note although the obligor on note remains irrevocable_trust which is a disqualified party in relation to foundation foundation's retention of non-voting units in llc and its receipt of passive_income from llc is not an act of self-dealing described in sec_53 d -2 because of the following reasons foundation will acquire the non-voting units in llc by testamentary gift rather than through a self-dealing transaction the arrangement between foundation and llc is neither a loan nor an extension of credit foundation as holder of the non-voting units has a right to receive distributions from llc but not the right to compel distributions foundation cannot be compelled to make any capital contributions to or transfer any property to llc and any benefit or use of foundation's income that could be attributed to executor trustee's interest in llc was purchased as part of the estate administration exception under sec_53 d - b furthermore under sec_53 d -1 b a transaction between a private_foundation and an organization in which the organization is neither controlled by the foundation nor does it have a disqualified_person owning at least a beneficial_interest in the organization would not be a transaction resulting in an act of self-dealing here under the control test of sec_53 d -1 b foundation does not control llc because foundation only holds non-voting interests with the only voting interests in llc are held by executor trustee in his individual capacity and not as a foundation_manager see revrul_76_158 also only executor trustee in his individual capacity is a disqualified_person who has a beneficial_interest in llc as defined in sec_53_4946-1 however executor trustee's beneficial_interest only amounts to far less than the threshold as such foundation's retention of non-voting units in llc and its receipt of passive_income from llc is not an act of either direct or indirect self-dealing sec_4941 sec_53_4941_d_-1 and sec_53_4941_d_-2 excess_business_holdings under sec_4943 a private_foundation with excess_business_holdings as defined in sec_4943 is subject_to an excise_tax only interests in a business_enterprise may be excess_business_holdings and the term business_enterprise under sec_4943 does not include a business with at least of its gross_income derived from passive sources you have represented that llc will engage in only passive investment activities and not in the operation of any business_enterprise and at least of its gross_income will be from passive investments including interest and dividends therefore foundation's holdings of non-voting units are not interests in a business_enterprise and do not constitute excess_business_holdings this ruling does not address any underlying future investments by llc that may result in excess_business_holdings conclusion based on the representations provided we rule as follows the exercise of the executor's power to contribute assets from the estate specifically the note to llc the receipt of consideration by the estate of voting and non-voting units in llc the subsequent sale of the voting units for cash equal to fair_market_value and distribution of such non-voting units and cash from the estate through the revocable_trust to foundation will satisfy the requirements for the exception to self dealing described in sec_53 d -1 b and therefore will not constitute impermissible acts of self-dealing under sec_4941 llc's retention of the note receipt of payments on the note and distributions of such payments will not constitute acts of self-dealing pursuant to sec_53 d - and will not violate sec_4941 the foundation's ownership of non-voting units in llc will not constitute a violation of the prohibition against ownership of excess_business_holdings under sec_4943 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
